As filed with the Securities and Exchange Commission on October 5, 2009 Registration No.333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF ECHOSTAR CORPORATION (Exact name of issuer as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation) 26-1232727 (I.R.S. Employer Identification No.) 100 Inverness Terrace E. Englewood, Colorado 80112 (Address of principal executive offices) EchoStar Corporation 2008 Employee Stock Purchase Plan (Full title of Plan) R.
